Appeal from a judgment of the Supreme Court (Sheridan, J.), entered February 15, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Inasmuch as petitioner, a prison inmate, has reappeared before the Board of Parole since the April 1999 parole release hearing that gave rise to this appeal and his request for release on parole was again denied, the instant appeal is moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635).
*695Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.